                          Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 1 of 27

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Sam Kane Beef Processors, LLC

2.   All other names debtor
     used in the last 8 years     DBA Kane Beef
     Include any assumed          DBA SKB Acquisition Company, LLC
     names, trade names and       DBA Sam Kane Beef Processors, Inc.
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9001 Leopard Street                                             PO Box 9254
                                  Corpus Christi, TX 78409                                        Corpus Christi, TX 78469
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Nueces                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.kanebeef.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 2 of 27
Debtor    Sam Kane Beef Processors, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 1129

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                            Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 3 of 27
Debtor   Sam Kane Beef Processors, LLC                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)

                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?       Ammonia tanks - potential chemical leak if not maintained
                                                It needs to be physically secured or protected from the weather.

                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                                                              9001 Leopard Street
                                             Where is the property?           Corpus Christi, TX, 78409-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      INS Group
                                                        Contact name          Greg Scheinman
                                                        Phone                 800-713-4711, 832-584-6929


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 4 of 27
Debtor    Sam Kane Beef Processors, LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ Richard S. Schmidt                                                   Richard S. Schmidt
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Receiver




18. Signature of attorney    X   /s/ Matthew Okin                                                          Date January 22, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew Okin
                                 Printed name

                                 Okin Adams LLP
                                 Firm name

                                 1113 Vine St., Suite 201
                                 Houston, TX 77002
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 228-4100                Email address      info@okinadams.com

                                 00784695
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document
                          1 45
                             Filed
                                 Filed
                                    in TXSB
                                       in TXSD
                                            on 01/22/19
                                               on 10/05/18
                                                         Page
                                                           Page
                                                              5 of127
                                                                    of 20
                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                                                                    October 05, 2018
                                                                   David J. Bradley, Clerk
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document
                          1 45
                             Filed
                                 Filed
                                    in TXSB
                                       in TXSD
                                            on 01/22/19
                                               on 10/05/18
                                                         Page
                                                           Page
                                                              6 of227
                                                                    of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document
                          1 45
                             Filed
                                 Filed
                                    in TXSB
                                       in TXSD
                                            on 01/22/19
                                               on 10/05/18
                                                         Page
                                                           Page
                                                              7 of327
                                                                    of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document
                          1 45
                             Filed
                                 Filed
                                    in TXSB
                                       in TXSD
                                            on 01/22/19
                                               on 10/05/18
                                                         Page
                                                           Page
                                                              8 of427
                                                                    of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document
                          1 45
                             Filed
                                 Filed
                                    in TXSB
                                       in TXSD
                                            on 01/22/19
                                               on 10/05/18
                                                         Page
                                                           Page
                                                              9 of527
                                                                    of 20
Case
  Case
     2:18-cv-00171
       19-20020 Document
                   Document
                         1 45
                            Filed
                                Filed
                                  in TXSB
                                      in TXSD
                                           on 01/22/19
                                               on 10/05/18
                                                        Page
                                                           Page
                                                             10 of
                                                                 6 27
                                                                   of 20
Case
  Case
     2:18-cv-00171
       19-20020 Document
                   Document
                         1 45
                            Filed
                                Filed
                                  in TXSB
                                      in TXSD
                                           on 01/22/19
                                               on 10/05/18
                                                        Page
                                                           Page
                                                             11 of
                                                                 7 27
                                                                   of 20
Case
  Case
     2:18-cv-00171
       19-20020 Document
                   Document
                         1 45
                            Filed
                                Filed
                                  in TXSB
                                      in TXSD
                                           on 01/22/19
                                               on 10/05/18
                                                        Page
                                                           Page
                                                             12 of
                                                                 8 27
                                                                   of 20
Case
  Case
     2:18-cv-00171
       19-20020 Document
                   Document
                         1 45
                            Filed
                                Filed
                                  in TXSB
                                      in TXSD
                                           on 01/22/19
                                               on 10/05/18
                                                        Page
                                                           Page
                                                             13 of
                                                                 9 27
                                                                   of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               14 10
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               15 11
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               16 12
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               17 13
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               18 14
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               19 15
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               20 16
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               21 17
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               22 18
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               23 19
                                                                  of 27
                                                                      of 20
Case
  Case
     2:18-cv-00171
        19-20020 Document
                   Document1 45
                              Filed
                                  Filed
                                     in TXSB
                                        in TXSD
                                             on on
                                                01/22/19
                                                   10/05/18
                                                          Page
                                                            Page
                                                               24 20
                                                                  of 27
                                                                      of 20
                              Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 25 of 27


 Fill in this information to identify the case:
 Debtor name Sam Kane Beef Processors, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Marquette                                                                                                     $47,617,574.44                          $0.00        $47,617,574.44
 Commercial Finance
 NW 6333
 PO Box 1450
 Minneapolis, MN
 55485-6333
 Luckey Custom                                                                                                   $5,841,979.81                         $0.00          $5,841,979.81
 Feedlot
 PO Box 1150
 Devine, TX 78016
 Carrizo Feeders                                                                                                 $4,169,443.90                         $0.00          $4,169,443.90
 PO Box 6
 Carrizo Springs, TX
 78834
 Texana Feeders                                                                                                  $3,372,917.38                         $0.00          $3,372,917.38
 3493 FM 539
 Floresville, TX 78114
 Runnells Peters                                                                                                 $3,094,151.61                         $0.00          $3,094,151.61
 Feedyards
 1444 FM 1665
 Quemado, TX 78877
 Morales Feedlot                                                                                                 $2,747,620.92                         $0.00          $2,747,620.92
 480 PR 7621
 Devine, TX 78016
 Bar G Feedyard                                                                                                  $1,926,023.29                         $0.00          $1,926,023.29
 PO Box 1797
 Hereford, TX 79405
 Lubbock Feeders                                                                                                 $1,888,717.73                         $0.00          $1,888,717.73
 105 N. Main
 Wichita, KS 67202
 Amigo's Beef Cattle                                                                                             $1,836,500.73                         $0.00          $1,836,500.73
 4806 Avenue C
 Corpus Christi, TX
 78410
 MGM Cattle                                                                                                      $1,789,364.95                         $0.00          $1,789,364.95
 Company
 PO Box 40
 Kingsbury, TX 78638

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                              Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 26 of 27


 Debtor    Sam Kane Beef Processors, LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 City of Corpus                                                                                                                                                       $1,151,479.33
 Christi
 PO Box 9259
 Corpus Christi, TX
 78469-9257
 Graham Land &                                                                                                   $1,116,704.53                         $0.00          $1,116,704.53
 Cattle
 3772 S. Highway 183
 Gonzales, TX 78629
 Starr Feedyard                                                                                                  $1,111,083.93                         $0.00          $1,111,083.93
 144 Starr Feedyard
 Road
 Rio Grande City, TX
 78582
 Santa Fe Feeders                                                                                                $1,003,202.74                         $0.00          $1,003,202.74
 8097 S Highway 281
 Encino, TX 78353
 Cal-Tex Feed Yard                                                                                                  $928,933.03                        $0.00            $928,933.03
 381 CR 373
 Trent, TX 79561
 Immel Feed Yard                                                                                                    $887,885.22                        $0.00            $887,885.22
 PO Box 191
 Fredricksburg, TX
 79624
 McDonald Bar 6                                                                                                     $791,205.33                        $0.00            $791,205.33
 10119 County Road
 531
 Mathis, TX 78368
 J.B. Hunt Transport                                                                                                                                                    $725,740.98
 Inc.
 PO Box 847977
 Dallas, TX
 75284-7977
 Live Oak Feedyard                                                                                                  $709,860.42                        $0.00            $709,860.42
 22300 E US Highway
 57
 Batesville, TX 78829
 Gateway Cattle Co.                                                                                                 $660,853.09                        $0.00            $660,853.09
 PO Box 269
 Knippa, TX 78870




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                         Case 19-20020 Document 1 Filed in TXSB on 01/22/19 Page 27 of 27




 Fill in this information to identify the case:

 Debtor name         Sam Kane Beef Processors, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 22, 2019                        X /s/ Richard S. Schmidt
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard S. Schmidt
                                                                       Printed name

                                                                       Receiver
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
